Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention II, species A in the reply filed on 6/13/22 is acknowledged.
Claims 2, 12, 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/13/22.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7 of U.S. Patent No. 10699879. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the instant claims are encompassed by the corresponding claims in ‘879.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-9, 11, 13, 15, 17-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ishida (JP H03292731).
 	Regarding claim 1, Ishida teaches in fig. 2. An apparatus for distributing plasma products, comprising: a first electrode (the lower perforated electrode plate of electrode 2, i.e. w througholes 2c, fig. 1, translation, example section) characterized by a first surface and a second surface opposite the first surface (top, bottom surf, fig. 2), wherein the first electrode defines a plurality of first apertures extending therethrough (holes 2c through said electrode plate, as disc, fig. 2); a second electrode (lower electrode 3, example, translation) characterized by a first surface (top of 3 faces up in direction of bottom of lower plate of 2, fig. 2) facing the second surface of the first electrode (as disc) and a second surface (bottom of 3, fig. 2) opposite the first surface of the second electrode (bottom opp of top surf, fig. 2), wherein the second electrode defines a plurality of second apertures extending therethrough (has at least two througholes through which lift pins of 26 extend fig. 2), wherein a gap distance is formed between the first electrode and the second electrode (fig. 2, spacing between said electrodes); and one or more adjustable couplers (including drive motor 11, pulley/belt 17/18 fig. 2, translation, coupled to move the upper electrode 2, as well as bearing member 6, seat 7, that are adjustable and coupled to 2 and allow rotation/inclination adjustment) operable to adjust one or more of translation or rotation of the first electrode with respect to the second electrode (adjusts inclination via partial rotation, arrow A of upper electrode relative to lower elec. 3, fig. 1, 2, translation, via the spherical seat 7, as well as vertical translation via 11).
 	Regarding claim 3. Ishida teaches the apparatus of claim 1, wherein the one or more adjustable couplers are actuators that activate in response to electronic input (the drive components are driven by pulse motor 11, which are powered by voltage/electric pulses).
 	Regarding claim 5. Ishida teaches the apparatus of claim 1, wherein the gap distance is substantially maintained during adjustment of translation or rotation of the first electrode (when a inclination adjustment takes place, via 6, 7 and before adjusting the vertical translation via 11/17 18, translation, hence the gap distance, at least at the center, is maintained, since movement is rotation, via A, fig. 1; additionally even if vertical actuation takes place via 10/17 18, it is capable of being very fine, via screw shaft 12, hence a bulk distance is capable of being substantially maintained).
 	Regarding claim 6. Ishida teaches the apparatus of claim 5, wherein the one or more adjustable couplers are operable to adjust the first electrode between a first position and a second position (such as during vertical adjustment via 11/17 18, the 1st electrode can be raised/lowered between two positions), where at the second position, one or more apertures of the plurality of first apertures is aligned with one or more apertures of the plurality of second apertures (the translation occurs when the electrodes are parallel, hence at all translated positions, translation, hence as shown in fig. 2, there is alignment at least in the vertical direction between the left aperture of 3 and a 2c above it) forming an open straight-line path extending through the first electrode and the second electrode (a vertical line can be drawn through said holes and extending through 2, 3, fig. 2).
 	Regarding claim 7. Ishida teaches the apparatus of claim 1, wherein a first one of the one or more adjustable couplers is operable to adjust the gap distance (as discussed, via translation via 11 17 18, translation which adjust the height and overall distance between the electrodes).
 	Regarding claim 8. Ishida teaches the apparatus of claim 7, wherein the first one of the one or more adjustable couplers is a single adjustable coupler operable to adjust the gap distance while substantially maintaining parallelism between the second surface of the first electrode and the first surface of the second electrode (the motor 11, pulley 17, belt 18 form a single coupler that lifts the 1st electrode after it is parallel with the fixed 2nd, translation, hence adjusting the gap distance and maintain parallel state between the two electr).
 	Regarding claim 9. Ishida teaches the apparatus of claim 8, further comprising: a housing (the process chamber 1 fig. 2); and a suspension mechanism (at least shaft 5 which suspends and holds 2, fig. 2), wherein one of the first and second electrodes is fixedly coupled with the housing (3 is fixed and coupled to bottom of 1, fig. 2), and the other of the first and second electrodes is coupled with the suspension mechanism (2 is coupled to 5, fig. 2).
 	Regarding claim 11. Ishida teaches the apparatus of claim 7, wherein a second one of the one or more adjustable couplers is operable to adjust parallelism between the second surface of the first electrode and the first surface of the second electrode (as discussed, 6, 7 allow for rotation, angular movement and adjust for parallel between 2, 3, translation).
 	Regarding claim 13. Ishida teaches in fig. 2 a plasma processing apparatus, comprising: a plasma generator (Rf power supply connected to 3, translation, fig. 2); a processing chamber (chamber 1, translation) operable to receive a workpiece within a processing region of the processing chamber (wafer 25 in process space of 1, fig. 2), wherein the processing chamber comprises: a first electrode (see claim 1, the electr located in the chamber 1, fig. 2) characterized by a first surface and a second surface opposite the first surface (claim 1), wherein the first electrode defines a plurality of first apertures extending therethrough (claim 1); a second electrode characterized by a first surface facing the second surface of the first electrode and a second surface opposite the first surface of the second electrode (claim 1, second elec also in chamber 1), wherein the second electrode defines a plurality of second apertures extending therethrough (claim 1), wherein a gap distance is formed between the first electrode and the second electrode (claim 1); and one or more adjustable couplers operable to adjust one or more of translation or rotation of the first electrode with respect to the second electrode (claim 1).
	Regarding claim 15. Ishida teaches the plasma processing apparatus of claim 13, wherein the one or more adjustable couplers are actuators that activate in response to electronic input (see claim 3).
 	Regarding claim 17. Ishida teaches The plasma processing apparatus of claim 13, wherein the gap distance is substantially maintained during adjustment of translation or rotation of the first electrode (claim 5).
 	Regarding claim 18. Ishida teaches the plasma processing apparatus of claim 17, wherein the one or more adjustable couplers are operable to adjust the first electrode between a first position and a second position, where at the second position, one or more apertures of the plurality of first apertures is aligned with one or more apertures of the plurality of second apertures forming an open straight-line path extending through the first electrode and the second electrode (see claim 6).
  	Regarding claim 19. Ishida teaches in fig. 2 a plasma source, comprising: a plasma generation region (plasma process space between 2, 3, fig. 1, 2, translation, conventional technology); an RF power supply (RF supply to 3, translation) coupled with the plasma generation region (it is for plasma generation, translation); and a two piece electrode assembly (the disc electrodes in claim 1) that bounds the plasma generation region on one side (2, 3 bounds said intermediate space at least on top and bottom sides, fig. 2), the two piece electrode assembly comprising: a first electrode defining a plurality of first apertures (claim 1), a second electrode defining a plurality of second apertures (claim 1), and one or more adjustable couplers coupled with the first electrode (claim 1).
 	Regarding claim 20. Ishida teaches the plasma source of claim 19, wherein the one or more adjustable couplers are operable to adjust at least one of: a gap distance between the first electrode and the second electrode; and lateral alignment between the plurality of first apertures and the plurality of second apertures (see claim 1, the vertical gap adjustment via translation from 11, 17,18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (JP H03292731) in view of Satoyoshi (JP 2007096354).
 	Regarding claim 4. Ishida teaches the apparatus of claim 1, but does not teach further comprising one or more RF grounding straps that maintain a common electrical potential for each of the first electrode, the second electrode, and the one or more adjustable couplers, however Satoyoshi teaches RF grounding straps (copper plates 8, description, that ground the top electrode to the grounded chamber, fig. 1) that maintain a common electrical potential for each of the first electrode, the second electrode, and the one or more adjustable couplers (ground is common electrical potential for all those elements, while the first electrode would be directly grounded, the 2nd powered electrode has ground as a reference potential while the adjusted couplers are fixed to the chamber and also grounded); it would be obvious to those skilled in the art at invention time to modify Ishida to suppress unwanted discharges/arcing, description. 
 	Regarding claim 16. Ishida in view of Satoyoshi teaches the plasma processing apparatus of claim 13, further comprising one or more RF grounding straps that maintain a common electrical potential for each of the first electrode, the second electrode, and the one or more adjustable couplers (see claim 4).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (JP H03292731) in view of Chen (US 20160293388).
 	Regarding claim 10. Ishida teaches the apparatus of claim 9, but does not teach wherein: the first one of the one or more adjustable couplers comprises a stepper motor; however Chen teaches in [24] a linear stepper motor and it would be obvious to those skilled in the art at invention time to modify Ishida to make fine adjustments [24] so that the elevation of the electrode and gap between the electrodes can be precisely controlled; and the suspension mechanism comprises a bracket coupled with one or more springs (the suspension system also includes a bracket L shaped structure including 1a connecting to spring like bellows 4 attached to 2, fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/Primary Examiner, Art Unit 1718